Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on July 20, 2020.
Claims 1-20 are currently pending and have been examined. 
Claims 1-4, 7-11, 14, 19, and 20 have been amended.
This action is made FINAL in response to the Applicant Arguments/Remarks received on March 25, 2022.
Response to Amendment
With respect to Applicant’s remarks filed on March 25, 2022; Applicant's Arguments/Remarks Made have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim objection of claim 2, Applicant’s amendments have been fully considered and are persuasive. The objection/rejections of claims 2 have been withdrawn.
With respect to the claim rejections of claims 1-20 under 35 U.S.C. 112(a), Applicant’s Arguments/Remarks and amendments have been fully considered and are persuasive. The rejections of claims 1-20 for the limitation “a loss-related incident” have been withdrawn.
With respect to the claim rejections of claims 1-20 under 35 U.S.C. 112(b), Applicant’s Arguments/Remarks and amendments have been fully considered and are persuasive. The rejections of claims 1-20 for the limitation “a loss-related incident” have been withdrawn.
With respect to the claim rejections of claims 1-6, 9-15, and 17-20 under 35 U.S.C. § 102(a)(2), applicant has amended the independent claims and these amendments have changed the scope of the original claims and the Office has supplied new grounds for rejection attached below in the Final Office Action and therefore the prior arguments are considered moot. Therefore, the Office's respectfully disagrees with applicant’s arguments. However, since the Office is using the same prior art, the Office will address all remarks that remain relevant.
With respect to the claim rejections of claims 7, 8, and 16 under 35 U.S.C. § 103, applicant has amended the independent claims and these amendments have changed the scope of the original claims and the Office has supplied new grounds for rejection attached below in the Final Office Action and therefore the prior arguments are considered moot. Therefore, the Office's respectfully disagrees with applicant’s arguments. However, since the Office is using the same prior art, the Office will address all remarks that remain relevant.
It is the Office’s stance that all applicant arguments have been considered.
Final Office Action
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 specifically, recites the limitation “the recommended route being relatively less likely to result in vehicle theft or vandalism,” however, the claim fails to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the limitation “the recommended route being relatively less likely to result in vehicle theft or vandalism” here. It is not clear if the vehicle theft or vandalism is something that occurs when travelling on a route or requires a sort of stop where those issues can happen. As currently presented, claim 3 fails to clearly recite the metes and bounds of the claims, and are thus indefinite. For this office action, it is interpreted as if “the recommended route being relatively less likely to result in vehicle theft or vandalism” is some sort of route that involves some reference to crime, which would include theft and vandalism, at any point within the route. It should be made more clear what the route means if it is possible for it to result in vehicle theft or vandalism.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heck et al. (US20180276485), hereinafter Heck, in view of Konrardy et al. (US10324463), hereinafter Konrardy.
Regarding claim 1:
Heck discloses:
An apparatus, comprising; (see at least [0015])
a vehicle data system configured to; (see at least [0015])
determine a trip is to be taken from an origin to a destination in a vehicle; (see at least [0053])
identify available routes of travel for the vehicle from the origin to the destination; (see at least [0053])
present the recommended route to an operator of the vehicle; (see at least [0020])
receive a selection from the operator as to whether the operator accepts the recommended route; (see at least [0020])
While Heck discloses safe route determination, Heck does not specifically state route recommendations, however Konrardy teaches:
perform a comparison of the available routes to determine a recommended route presenting a reduced likelihood of the vehicle experiencing a loss-related incident based on identifying a recommended route having more availability of one or more driver assistance features along the recommended route than other available routes, wherein the driver assistance features relate to one or more operational or safety features available to the vehicle; (see at least [Column 6, lines 47-67] and [Column 7, lines 1-22])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Konrardy into the invention of Heck to not only include safe route determination as Heck discloses but also include route recommendations as taught by Konrardy, with a motivation of creating a safer system that can take further metrics to evaluate safety of a route and respond accordingly. Additionally, the claimed invention is merely a combination of known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 19:
Heck discloses:
A vehicle comprising: (see at least [0013])
a cabin configured to receive an operator; (see at least [0013])
a drive system configured to motivate, accelerate, decelerate, stop, and steer the vehicle; (see at least [0013])
an operator control system configured to allow the operator to direct operations of the vehicle; (see at least [0013], [0059], and [0076])
an operator assist system configured to perform at least one function chosen from: autonomously control the vehicle without assistance of the operator; and assist the operator in controlling the vehicle; (see at least [0076])
a vehicle data system including a computing system that is at least one of integrated into operation of the vehicle and a portable computing device aboard the vehicle configured to; (see at least [0015])
With respect to the remainder of claim 19, all limitations excluding the claim limitations listed above have been analyzed in view of the apparatus of claim 1 and it has been determined that claim 19 does not teach or define any other new limitations beyond those recited in the apparatus of claim 1 apart from the above excluded limitations, therefore, claim 19 is also rejected over the same rationale as claim 1 and the additional addressed limitations.
Regarding claim 20:
Heck discloses:
A computer-implemented method, comprising; (see at least [0080])
With respect to the remainder of claim 20, all limitations excluding the claim limitation listed above have been analyzed in view of the apparatus of claim 1 and it has been determined that claim 20 does not teach or define any other new limitations beyond those recited in the apparatus of claim 1 apart from the above excluded limitation, therefore, claim 20 is also rejected over the same rationale as claim 1 and the additional addressed limitation.
Regarding claim 2:
Heck discloses:
wherein the vehicle data system includes a system chosen from at least one of an data system integrated into operation of the vehicle and a portable computing device aboard the vehicle; (see at least [0015])
Regarding claim 3:
While Heck discloses safe route determination, Heck does not specifically state route recommendations, however Konrardy teaches:
further comprising performing a comparison of the available routes to determine a recommended route presenting a reduced likelihood of the vehicle experiencing a loss-related incident based on the recommended route being relatively less likely to result in vehicle theft or vandalism than the other available routes; (see at least [Column 6, lines 47-67] and [Column 7, lines 1-22])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Konrardy into the invention of Heck to not only include safe route determination as Heck discloses but also include route recommendations as taught by Konrardy, with a motivation of creating a safer system that can take further metrics to evaluate safety of a route and respond accordingly. Additionally, the claimed invention is merely a combination of known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 4:
Heck discloses:
wherein the vehicle data system is further configured to present at least one of an anticipated travel time of the recommended route; and an anticipated travel time of at least one previously-travelled route between the origin and the destination; (see at least [0072] and [0073])
Regarding claim 5:
Heck discloses:
wherein the vehicle data system is further configured to present the recommended route when the anticipated travel time of the recommended route is within a variance of the anticipated travel time of the at least one previously-travelled route; (see at least [0073])
Regarding claim 6:
Heck discloses:
wherein the vehicle data system is further configured to receive an input from a user specifying a maximum of the variance; (see at least [0073])
Regarding claim 7:
While Heck discloses safe route determination, Heck does not specifically state searching for route history, however Konrardy teaches:
wherein the vehicle data system is further configured, upon determining that the trip is being initiated from the origin to the destination, to determine if the trip is included in a store of frequently-traveled trips in a store of trip data of previous trips taken by least one of the operator and the vehicle; (see at least [Column 25, lines 25-37])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Konrardy into the invention of Heck to not only include safe route determination as Heck discloses but also include searching for route history as taught by Konrardy, with a motivation of creating a more efficient routing operation by checking if similar trips have already been done in the past. Additionally, the claimed invention is merely a combination of known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 8:
While Heck discloses safe route determination, Heck does not specifically state route recommendations, however Konrardy teaches:
wherein the vehicle data system is further configured to include in the recommended route a recommended parking location within proximity of the destination wherein the recommended parking location has a reduced likelihood of a parking-related loss-related incident; (see at least [Column 26, lines 4-27])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Konrardy into the invention of Heck to not only include safe route determination as Heck discloses but also include route recommendations as taught by Konrardy, with a motivation of creating a safer system that can takes into consideration parking metrics to find the safest parking option. Additionally, the claimed invention is merely a combination of known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 9:
Heck discloses:
wherein the vehicle data system is further configured to perform the comparison of the available routes using historical data chosen from at least one of trip data of previous trips taken by one of the operator and the vehicle; (see at least [0069])
a database of vehicle incident data in an area encompassing the available routes; (see at least [0061])
Regarding claim 10:
Heck discloses:
wherein the vehicle data system is further configured to perform the comparison of the trip data of previous trips travelled by one of the operator and the vehicle using sensor data collected from at least one sensor of the vehicle data system including at least one of; (see at least [0069])
an accelerometer; a gyroscope; a following distance sensor; a tire pressure sensor; a seatbelt usage sensor; a phone usage sensor; a collision sensor; an airbag deployment sensor; and a device sensors configured to monitor use of a device chosen from at least one of lights, horn, and wipers; (see at least [0063])
Regarding claim 11:
Heck discloses:
wherein the vehicle data system is further configured to determine driving tendencies of the operator stored in the trip data; (see at least [0059])
Regarding claim 12:
Heck discloses:
wherein the vehicle data system further comprises an operator identifier configured to identify an operator undertaking the trip; (see at least [0061])
Regarding claim 13:
Heck discloses:
wherein the operator identifier includes at least one identifier chosen from: a key fob identifier configured to identify a key fob assigned to the operator; a smartphone identifier configured to detect a presence of a smartphone of the operator onboard the vehicle; a seat position detector configured to identify the operator based on a position of an operator's seat previously used by the operator; and an imaging system configured to visually identifier the operator; (see at least [0061])
Regarding claim 14:
Heck discloses:
wherein the vehicle data system is further configured to perform the comparison of the available routes under anticipatable travel conditions at a time the anticipatable travel conditions are chosen from conditions including at least one of; (see at least [0069])
type of road; roadway conditions; visibility conditions; weather conditions; and traffic conditions; (see at least [0026] and [0051])
Regarding claim 15:
Heck discloses:
wherein the vehicle data system is further configured to perform the comparison of the available routes using available operator assist capabilities of the vehicle including at least one of; (see at least [0069])
automated driving; and assisted driving using at least one operator assistance system; (see at least [0076])
Regarding claim 16:
While Heck discloses safe route determination, Heck does not specifically state vehicle assistance systems, however Konrardy teaches:
wherein the operator assistance system includes an assistance system chosen from at least one of: a forward collision warning system; an automatic emergency braking system; an adaptive cruise control system; a lane departure warning system; a lane keeping assist system; a blind spot detection system; a steering wheel engagement system; a traffic sign recognition system; a rear cross-traffic alert system; a backup warning system; an automatic high-beam control system; and a manual park assist system; (see at least [Column 6, lines 47-67])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Konrardy into the invention of Heck to not only include safe route determination as Heck discloses but also include vehicle assistance systems as taught by Konrardy, with a motivation of creating a safer system that is able to use multiple assistance systems to keep the vehicle and vehicle occupants safe. Additionally, the claimed invention is merely a combination of known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 17:
Heck discloses:
wherein the vehicle data system is further configured to cause the comparison of the available routes to be performed by a system chosen from; (see at least [0069])
the vehicle data system; and a remote computing system; (see at least [0077])
Regarding claim 18:
Heck discloses:
wherein the vehicle data system is further configured to calculate automobile insurance savings attributable to the operator using the recommended route on a regular basis and reporting the automobile insurance savings to the operator; (see at least [0078])
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Ramirez et al. (US20160171521) discloses of a method, computer-readable media, system, and an apparatus for determining a safest road segment for traveling between a first and second location.
Copeland et al. (US10942520) discloses of an autonomous vehicle receiving user preferences for using the autonomous vehicle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/Examiner, Art Unit 3669                  

/JESS WHITTINGTON/Examiner, Art Unit 3669